           Case 6:18-cv-02074-MC       Document 15      Filed 04/25/19   Page 1 of 2




                                   UNITED STATES DISTRICT COURT
 1
 2                                         DISTRICT OF OREGON

 3                                          EUGENE DIVISION
 4                                                       Case No. 6:18-cv-02074-MC
 5    TAMARA HARRIS,                                     JOINT STIPULATION OF DISMISSAL
 6                                                       WITH PREJUDICE
                     Plaintiff,
 7    v.
 8    CAPITAL ONE BANK (USA), N.A.,
 9                   Defendants.
10
11
12                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
13
            Plaintiff Tamara Harris (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.
14
15 (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
16 dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with each
17 party to bear its own costs and fees.
18
19
     DATED: April 25, 2019
20
                                                RESPECTFULLY SUBMITTED,
21
22 By: James A. Sellers                                  By: Jeanne K. Sinnott
     James A. Sellers, OSB No. 184404                    Jeanne K. Sinnott, OSB No. 075151
23   jamess@jlohman.com                                  jeanne.sinnott@millernash.com
     The Law Offices of Jeffrey Lohman                   MILLER NASH GRAHAM & DUNN LLP.
24   4740 Green River Rd., Ste. 310                      111 SW 5th Avenue, Suite 3400
     Corona, CA 92880                                    Portland, OR 97204
25                                                       Telephone: (503) 205-2418
     Telephone: (657) 363-4699
26                                                       By: Holly Anne Priest
     Attorney for Plaintiff
                                                         Holly Ann Priest, Pro Hac Vice
27
28
                                                    1

                              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 6:18-cv-02074-MC   Document 15    Filed 04/25/19   Page 2 of 2




                                             PriestH@ballardspahr.com
 1                                           Ballard Spahr LLP
                                             One Summerline
 2                                           1980 Festival Plaza Drive
                                             Suite 900
 3                                           Las Vegas, NV 89135
                                             702-868-7517
 4                                           Fax: 702-471-7070
 5                                           Attorneys for Defendant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
